WASHINGTON, Circuit Justice,
delivered the opinion of the court The award, in this case, not having been under a reference by order of court, the agreement to refer can be considered only in the light of a private agreement of the parties, to be enforced by suit at law or in equity, as either may be best adapted to the case. Should either party refuse to comply with the award, he would commit no contempt of the court. The practice of the state courts,—[Kunckle v. Kunckle,] 1 Dall. [1 U. S.] 364,—by which awards like the present are enforced, grows out of the necessity of the case, produced by the want of a court of equity. But the same necessity does not exist as to questions depending in this court. It is of great consequence to the due administration of justice, that the line of demarcation between the law and the equity side of the courts of the United States should be constantly kept in view. Should we open the door of the former to applications like the present, we might as well shut that of the latter. Rule discharged.